Citation Nr: 1524551	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-35 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims PTSD based on a stressor event in service.  He has reported that he witnessed a suicide of a fellow recruit during his basic training, and that this is the main stressor causing his PTSD.  Specifically, he stated that the event occurred during a rifle training exercise within 20 feet of himself in Ft. Jackson, South Carolina approximately in July or August 1972.  In his February 2011 claim, the Veteran reported his depression began in December 1973.  During the February 2015 Board hearing, the Veteran and his wife testified that he has experienced PTSD symptoms to include intrusive thoughts and nightmares along with anxiety and panic since his time in service.  Lay evidence is competent to report symptoms because this requires only personal knowledge as it comes to him or her through his or her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service personnel records reflect that the Veteran was court martialed for going absent without leave (AWOL) and assaulting a sergeant in January 1974.  A March 1974 correctional progress note stated the Veteran displayed intermittent and passive aggression that was not debilitating.  Although an April 1974 mental status evaluation report found no significant mental illness, the Veteran was discharged from military service for reason of unfitness in April 1974.

The RO requested a research of the Veteran's claimed inservice stressor to the Joint Service Records Research Center (JSRRC) to corroborate the stressor.  However, JSRRC indicated there was no documentation of a casualty at Fort Jackson, South Carolina due to a self-inflicted wound during the July and August 1972 time period.  Upon a further inquiry made to the Director U.S. Army Crime Records Center for reports on this incident, the RO received a response in April 2013 indicating there were no records available for review.

VA and private treatment records currently show various psychiatric diagnoses to include PTSD, depression, and mood disorder, not otherwise specified.  However, the PTSD diagnoses of record do not address whether the Veteran meets the specific DSM-IV multi-axial criteria, in particular, the stressor criteria.  The mental health providers in this case did not address any specific stressors on which the PTSD diagnosis was based.  Furthermore, the PTSD diagnosis was not supported by analysis of whether other criteria of reexperiencing, avoidance or increased arousal, were met, as described in the DSM-IV.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, on remand, a VA examination would be useful to ascertain whether the Veteran has a psychiatric disability, to include PTSD associated with the claimed in-service stressor event.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VA Myrtle Beach Outpatient Clinic in South Carolina and any associated outpatient clinics dated from December 2013 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to determine the etiology of any psychiatric disability found, to include PTSD.  The claims file must be made available to the examiner in conjunction with the examination.

All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail.  

The examiner should determine what psychiatric disabilities are present.

If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether the claimed in-service stressor is sufficient to have caused PTSD and whether it is at least as likely as not (50 percent probability or more) that the stressor actually caused the Veteran's PTSD.  

The examiner must explain how the diagnostic criteria of the Diagnostic and Statistical Manual for Mental Disorders are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors.  

If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain how the diagnostic criteria for PTSD of the Diagnostic and Statistical Manual for Mental Disorders have not been met.  

For each diagnosed psychiatric disability other than PTSD, the examiner is requested to provide an opinion, based upon review of the service and post-service medical records, the lay statements of record, and any examination findings, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability is related to the Veteran's military service, to include his claimed stressor in service.

A complete rationale for each opinion offered should be provided.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  After completing the above development, and any other development deemed necessary, readjudicate the pending service connection claim on appeal taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




